           Case 8:19-bk-10822-CB                   Doc 31 Filed 03/13/19 Entered 03/13/19 17:36:51                                      Desc
                                                    Main Document     Page 1 of 5



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address
 JOHN P. REITMAN (State Bar No. 80579)
 jreitman@lgbfirm.com
 JACK. A. REITMAN (State Bar No. 283746)
 jareitman@lgbfirm.com
 LANDAU GOTTFRIED & BERGER LLP
 1801 Century Park East, Suite 700
 Los Angeles, California 90067
 Telephone: (310) 557-0050
 Facsimile: (310) 557-0056




    Individual appearing without an attorney
    Attorneys for: Brian Weiss, Receiver for Eagan
 Avenatti, LLP
                                       UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                                      CASE NO.: 8:19-10822-CB
                                                                             CHAPTER: 11
 THE TRIAL GROUP LLP; dba TRIAL GROUP; dba
 TRG LLP; dba EAGAN O'MALLEY & AVENATTI
                                                                             NOTICE OF LODGMENT OF ORDER IN
 LLP; dba EAGAN AVENATTI LLP,
                                                                             BANKRUPTCY CASE RE: JUDGMENT CREDITOR
                                                                             JASON FRANK LAW, PLC’S EMERGENCY MOTION
                                                                             TO DISMISS CASE OR IN THE ALTERNATIVE
                                                                             RELIEF FROM THE AUTOMATIC STAY;
                                                                             DECLARATION OF ANDREW STOLPER

                                                               Debtor(s)


PLEASE TAKE NOTE that the order titled Order Granting Emergency Motion to Dismiss Bankruptcy Case was
lodged on (date) March 13, 2019 and is attached. This order relates to the motion which is docket number 11.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                      Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 8:19-bk-10822-CB   Doc 31 Filed 03/13/19 Entered 03/13/19 17:36:51   Desc
                         Main Document     Page 2 of 5




                            EXHIBIT 1
Case 8:19-bk-10822-CB          Doc 31 Filed 03/13/19 Entered 03/13/19 17:36:51                     Desc
                                Main Document     Page 3 of 5




 1 JOHN P. REITMAN (State Bar No. 80579)
   jreitman@lgbfirm.com
 2 JACK. A. REITMAN (State Bar No. 283746)
   jareitman@lgbfirm.com
 3 LANDAU GOTTFRIED & BERGER LLP
   1801 Century Park East, Suite 700
 4 Los Angeles, California 90067
   Telephone: (310) 557-0050
 5 Facsimile: (310) 557-0056

 6 Attorneys for Brian Weiss,
   Receiver for Eagan Avenatti, LLP
 7

 8                           UNITED STATES BANKRUPTCY COURT

 9              CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10 In re                                               Case No. 8:19-bk-10822-CB

11 THE TRIAL GROUP LLP; dba TRIAL                      Chapter 11
   GROUP; dba TRG LLP; dba EAGAN
12
   O'MALLEY & AVENATTI LLP; dba                        ORDER GRANTING EMERGENCY
13 EAGAN AVENATTI LLP,                                 MOTION TO DISMISS BANKRUPTCY
                                                       CASE
14                        Debtor.
                                                       Hearing Date and Time:
15                                                     Date: March 13, 2019
                                                       Time: 1:30 p.m.
16                                                     Place: 411 West Fourth Street
                                                              Courtroom 5D
17                                                            Santa Ana, California
18

19
20         A hearing was held on March 13, 2019 at 1:30 p.m., before the Honorable Catherine E.

21 Bauer, United States Bankruptcy Judge for the Central District of California, in Courtroom 5D

22 located at 411 West Fourth St., Santa Ana, CA, on judgment creditor Jason Frank Law, PLC’s
23 Emergency Motion to Dismiss the Case or in the Alternative Relief from the Automatic Stay, filed
24 on March 8, 2019 as Docket No. 11 (the “Motion”), against debtor The Trial Group LLP; dba

25 Trial Group; dba TRG LLP; dba Eagan O’Malley & Avenatti LLP; dba Eagan Avenatti LLP (the
26 “Debtor”). Appearances were made as noted on the record.

27 / / /
28 / / /




                                               EXHIBIT 1
                                                  2
Case 8:19-bk-10822-CB            Doc 31 Filed 03/13/19 Entered 03/13/19 17:36:51                      Desc
                                  Main Document     Page 4 of 5




 1          Having read and considered the Motion, the supporting declaration, the Joinder and
 2 supporting declaration filed by Receiver Brian Weiss, the Debtor’s Request for Standard Hearing,

 3 the other pleadings and notices on the Court’s docket, and the facts and arguments presented on
 4 the record, the Court adopts and incorporates the factual statements and legal arguments in the
 5 Motion, Joinder, and the statements of counsel for the moving party and the Receiver set forth

 6 before it. Accordingly, the Court rules as follows:
 7          IT IS ORDERED

 8          1.      The Motion is granted;

 9          2.      The petition for relief commencing the above captioned bankruptcy case, In re The

10 Trial Group LLP; dba Trial Group; dba TRG LLP; dba Eagan O’Malley & Avenatti LLP; dba

11 Eagan Avenatti LLP, Case No. 8:19-bk-10822-CB, is null and void and the dismissal of the case is
12 retroactive to the date the petition for relief was filed, March 7, 2019;

13          3.      Michael Avenatti and all other persons acting under his direction or on his behalf in

14 any manner are barred for 180 days from entry of this Order from directly or indirectly
15 orchestrating or causing the Debtor to file for bankruptcy. This bar does not apply to Brian

16 Weiss as the Receiver for the Debtor, pursuant to the District Court order entered February 13,

17 2019 as Docket No. 53 in 8:18-cv-01644-VAP-KES, or any successor receiver appointed in that

18 case.

19                                                   ###
20

21

22
23
24

25
26

27
28
                                                      2



                                                  EXHIBIT 1
                                                     3
        Case 8:19-bk-10822-CB                   Doc 31 Filed 03/13/19 Entered 03/13/19 17:36:51                                     Desc
                                                 Main Document     Page 5 of 5



                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Landau Gottfried & Berger LLP, 1801 Century Park East, Suite 700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: Notice of Lodgment of Order in Bankruptcy Case Re:
Judgment Creditor Jason Frank Law, PLC’s Emergency Motion to Dismiss Case or in the Alternative Relief from
the Automatic Stay; Declaration of Andrew Stolper will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
03/13/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Michael Avenatti mavenatti@eaganavenatti.com, jregnier@eaganavenatti.com
       Jason M Frank jfrank@lawfss.com, mnowowiejski@lawfss.com
       Michael J Hauser michael.hauser@usdoj.gov
       R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
       Jack A Reitman jareitman@lgbfirm.com, srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
       John P Reitman jreitman@lgbfirm.com, srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
       Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
       James R Selth jim@wsrlaw.net, jselth@yahoo.com;brian@wsrlaw.net;vinnet@ecf.inforuptcy.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                         Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 03/13/19 I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

The Honorable Catherine Bauer           Frank Sims & Stolper LLP              United States Trustee               Michael Avenatti
Central District of California          19800 MacArthur                       411 W. Fourth St.                   450 Newport Ctr. Dr.
Ronald Reagan Federal                   Boulevard, Suite 855                  Suite 7160                          2nd Floor
Building and Courthouse                 Irvine, CA 92612                      Santa Ana, CA 92701                 Newport Beach, CA 92660
411 West Fourth Street, Suite
5165 / Courtroom 5D
Santa Ana, CA 92701-4593

                                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 March 13, 2019                         Vanessah Richmond                      /s/ Vanessah Richmond
 Date                                   Printed Name                           Signature



         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012
